 



Exhibit 10.1
Second Amendment
To
Amended And Restated
Receivables Sale Agreement
     This Second Amendment (the “Amendment”), dated as of December 20, 2006, is
entered into among Swift Receivables Corporation (the “Seller”), Swift
Transportation Corporation (the “Collection Agent”), Amsterdam Funding
Corporation (“Amsterdam”) as a Conduit Purchaser, Three Pillars Funding LLC
(“Three Pillars”), as a Conduit Purchaser, ABN AMRO Bank N.V., as agent for
Amsterdam and the Purchasers (the “Agent”), SunTrust Capital Markets, as the
Three Pillars Purchaser Agent, the other Purchaser Agents from time to time
party hereto, the related bank purchasers from time to time party hereto and the
other conduit purchasers from time to time party hereto;
Witnesseth:
     Whereas, the Seller, Collection Agent, Amsterdam, Three Pillars, the Three
Pillars Purchaser Agent and Agent have heretofore executed and delivered an
Amended and Restated Receivables Sale Agreement dated as of December 21, 2005
(as amended, supplemented or otherwise modified through the date hereof, the
“Sale Agreement”); and
     Whereas, the parties hereto desire to amend the Sale Agreement as provided
herein;
     Now, Therefore, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree that
the Sale Agreement shall be and is hereby amended as follows:
     Section 1. Clause (d) of the defined term “Termination Date” appearing in
Schedule I to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as follows:

  (d)   December 19, 2007.

     Section 2. Clause (i) of the defined term “Termination Event” appearing in
Schedule I to the Sale Agreement is hereby amended in its entirety and as so
amended shall read as follows:

  (i)   a Change of Control has occurred; or

     Section 3. The following defined term is hereby added to Schedule I to the
Sale Agreement in the correct alphabetical order as follows:
     “Change of Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Parent to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



thereunder in effect on the date hereof), (ii) (A) any Person (other than Jerry
Moyes, his lineal descendents, and/or any trust established by Jerry Moyes)
acquires ownership, directly or indirectly, beneficially or of record, of 30% or
more of the outstanding shares of the voting stock of the Parent or (B) any
Person owns, directly or indirectly, beneficially or of record, 50% or more of
the outstanding shares of the voting stock of the Parent, (iii) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent by Persons who were neither (x) nominated by the current board of
directors or (y) appointed by directors so nominated, or (iv) the failure of the
Parent, at any time and for any reason, to own, directly or indirectly, 100% of
the capital stock or other equity interests of the Collection Agent or the
Seller.
     Section 4. This Amendment shall become effective on the date that each of
the following shall have been satisfied (i) the Agent shall have received
counterparts hereof executed by the Seller, the Collection Agent, each Purchaser
and the Agent, (ii) Swift Transportation Co., Inc. shall have executed and
delivered to the Agent the acknowledgment and consent in the form set forth
below and (iii) each Purchaser Agent shall have received payment of a renewal
fee in an amount equal to the product of 0.05% and the Purchase Limit of its
respective Purchaser Group.
     Section 5. To induce the Agent and the Purchasers to enter into this
Amendment, the Seller and Collection Agent represent and warrant to the Agent
and the Purchasers that: (a) the representations and warranties contained in the
Transaction Documents, are true and correct in all material respects as of the
date hereof with the same effect as though made on the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Potential Termination
Event exists; (c) this Amendment has been duly authorized by all necessary
corporate proceedings and duly executed and delivered by each of the Seller and
the Collection Agent, and the Sale Agreement, as amended by this Amendment, and
each of the other Transaction Documents are the legal, valid and binding
obligations of the Seller and the Collection Agent, enforceable against the
Seller and the Collection Agent in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity; and (d) no consent, approval,
authorization, order, registration or qualification with any governmental
authority is required for, and in the absence of which would adversely effect,
the legal and valid execution and delivery or performance by the Seller or the
Collection Agent of this Amendment or the performance by the Seller or the
Collection Agent of the Sale Agreement, as amended by this Amendment, or any
other Transaction Document to which they are a party.
     Section 6. This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.
     Section 7. Except as specifically provided above, the Sale Agreement and
the other Transaction Documents shall remain in full force and effect and are
hereby ratified and

-2-



--------------------------------------------------------------------------------



 



confirmed in all respects. The execution, delivery, and effectiveness of this
Amendment shall not operate as a waiver of any right, power, or remedy of any
Agent or any Purchaser under the Sale Agreement or any of the other Transaction
Documents, nor constitute a waiver or modification of any provision of any of
the other Transaction Documents. All defined terms used herein and not defined
herein shall have the same meaning herein as in the Sale Agreement. The Seller
agrees to pay on demand all costs and expenses (including reasonable fees and
expenses of counsel) of or incurred by the Agent and each Purchaser Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment.
     Section 8. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the law of
the State of Illinois.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

         
 
            ABN AMRO Bank N.V., as the Agent, as the
     Related Bank Purchaser for Amsterdam and
     as the Amsterdam Purchaser Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            Amsterdam Funding Corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
       

S-1



--------------------------------------------------------------------------------



 



              SunTrust Capital Markets, as the Three
     Pillars Purchaser Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            Three Pillars Funding LLC
 
       
 
  By:    
 
       
 
  Title:    
 
       

S-2



--------------------------------------------------------------------------------



 



              Swift Receivables Corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            Swift Transportation Corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       

S-3



--------------------------------------------------------------------------------



 



Guarantor’s Acknowledgment and Consent
     The undersigned, Swift Transportation Co., Inc., has heretofore executed
and delivered the Amended and Restated Limited Guaranty dated as of December 21,
2005 (the “Guaranty”) and hereby consents to the First Amendment to the Sale
Agreement as set forth above and confirms that the Guaranty and all of the
undersigned’s obligations thereunder remain in full force and effect. The
undersigned further agrees that the consent of the undersigned to any further
amendments to the Sale Agreement shall not be required as a result of this
consent having been obtained, except to the extent, if any, required by the
Guaranty referred to above.

         
 
            Swift Transportation Co., Inc.
 
       
 
  By:    
 
       
 
       Title:    
 
       

